Citation Nr: 9916418	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-35 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation, to include separate 
ratings under Diagnostic Codes 5003 and 5257, for the 
residuals of a right knee medial meniscectomy with anterior 
cruciate ligament reconstruction (formerly characterized as 
an internal derangement of the right knee), currently rated 
at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel





INTRODUCTION

The appellant served on active duty from September 1986 to 
August 1992.  

This appeal originally came before the Board of Veteran's 
Appeals (Board) on appeal from a July 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri, which denied the appellant's 
claim seeking entitlement to an increased rating for his 
service connected right knee disability.  The Board entered a 
decision in this case on May 15, 1997, denying the appeal.

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals (hereinafter, "the Court")).  In January 
1998, the parties filed a Joint Motion to Vacate and Remand 
the Decision of the Board of Veterans' Appeals and for Stay 
of Proceedings (Joint Motion).  In an Order dated January 27, 
1998, the Court granted the Joint Motion, vacated the Board's 
May 1997 decision, and remanded the case, pursuant to 
38 U.S.C.A. § 7252(a) (West 1991), for compliance with the 
instruction contained in the Joint Motion.  Copies of the 
Court's Order and the Joint Motion have been placed in the 
claims file.

In order to comply with the Court's Order, the Board remanded 
the case to the RO in June 1995, for additional development 
consistent with the Court's Order and the Joint Motion.  This 
case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The evidence does not show more than slight impairment of 
the right knee; the right knee has a full range of motion 
with the knee flexing to 140 degrees and extending to zero 
degrees. 


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for the residuals of a right knee medial meniscectomy with 
anterior cruciate ligament reconstruction have not been met.  
38 U.S.C.A.§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257.  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that in May 
1991, the appellant injured his right knee and was 
subsequently diagnosed with a bucket handle tear at the 
medial meniscus, a longitudinal tear at the posterior horn, 
and a partial anterior cruciate ligament tear, all of the 
right knee.  The records reflect that after the appellant's 
injury, he underwent an arthroscopy, a partial medial lateral 
meniscectomy, and a debridement of the anterior cruciate 
ligament (ACL) stump.  According to the appellant's May 1992 
separation examination, following his surgery, he underwent 
physical therapy with fair results.  

In September 1992, the appellant underwent a VA examination.  
At that time, he gave a history of his right knee injury and 
subsequent surgery.  The appellant stated that at present, he 
had constant soreness in his right knee and his knee would 
occasionally swell or "give out."  According to the 
appellant, he was unable to do any work that involved 
walking, stooping, and/or climbing.  

In the appellant's September 1992 VA examination, the 
examining physician noted that the appellant's gait was 
normal.  Examination of the appellant's right knee indicated 
that there was evidence of synovial thickening, diffusely, 
and there was tenderness over the tibial plateaus 
bilaterally.  There was no instability, effusion, or warmth, 
and the range of motion was to 120 degrees.  An x-ray of the 
appellant's right knee was interpreted as showing no evidence 
of osseous pathology.  Following the physical examination and 
a review of the x-ray, the examiner diagnosed the appellant 
as status post right knee injury, with meniscal tear, and 
injury to the posterior cruciate ligament with persistent 
pain.  

Based on the evidence as described above, the RO in a March 
1993 rating action granted service connection for a right 
knee disability (characterized as a history of a right medial 
meniscectomy).  At that time, the RO assigned a 10 percent 
disabling rating under Diagnostic Code 5299-5257.

In a May 1993 rating decision, the 10 percent evaluation for 
the appellant's right knee disability was confirmed an 
continued, based primarily on a March 1993 VA examination.  
At the time of the examination, the appellant had complaints 
of intermittent right knee pain.  Physical examination showed 
that there was no evidence of any swelling or deformity.  
There was some crepitus, and the drawer sign was negative.  
The appellant could flex the right knee to 90 degrees and 
extend the knee to 180 degrees.  An x-ray of the appellant's 
right knee was interpreted as showing mild degenerative 
arthritis.  The diagnoses were of (1) right knee injury with 
torn medial and lateral meniscus with subsequent surgery, 
still intermittently symptomatic, and (2) mild degenerative 
arthritis of the right knee.

Additional records pertaining to outpatient and inpatient 
treatment provided by the VA Medical Center (VAMC) in Kansas 
City, Missouri, from June to September 1993, show that in 
June 1993, the appellant was treated after complaining of 
right knee pain, swelling, and locking.  At that time, he 
stated that he had had the above symptoms since he had 
originally injured his right knee while playing football in 
1989.  The appellant indicated that over the last three to 
four months, he had had episodes of locking, swelling, and 
"giving way."  He reported that recently, he was bending 
down when he heard his knee "pop."  According to the 
appellant, his knee then locked and he was unable to 
straighten his leg.  The physical examination showed that 
there was minimal effusion and distal pulses were 2+.  There 
was no medial/lateral joint line tenderness.  The examining 
physician recommended that the appellant undergo a right knee 
scope.  

The Kansas City VAMC records reflect that in June 1993, the 
appellant underwent a limited right knee diagnostic 
arthroscopy.  At that time, the surgeon stated that the scope 
was not functioning well.  The surgeon indicated that he 
visualized irregularities of the medial aspect, of the medial 
meniscus, which were not severe.  According to the surgeon, 
the appellant's ACL was not functioning and it appeared that 
there was a radial tear of the lateral meniscus on the 
posterior lateral aspect.  The surgeon noted that because of 
problems with the scope, he advised the appellant to undergo 
surgery in order to attempt to reconstruct the ACL.  The 
appellant's postoperative diagnosis was of right anterior 
cruciate ligament insufficiency.  The VAMC records further 
reflect that in August 1993, the appellant underwent an 
arthroscopic ACL reconstruction.  According to the records, 
the appellant's surgery was performed at the VA Hospital 
(VAH) in Hines, Illinois.  The appellant's postoperative 
diagnosis was of internal derangement of the right knee.  The 
Kansas City VAMC records further show that in September 1993, 
the appellant underwent a follow-up examination.  At that 
time, the appellant complained of soreness in his right knee, 
but that he otherwise felt "ok."  The physical examination 
showed that the appellant's active flexion was to 115 degrees 
and extension was to five degrees.  There was no joint 
instability.  The impression was that the appellant was 
status post ACL repair, and that he was doing well.  The 
examiner directed the appellant to continue his physical 
therapy.  

In a December 1993 rating action, the disability evaluation 
for the appellant's right knee disability was increased from 
10 to 30 percent disabling, effective from June 13, 1993.  
The service-connected disability was recharacterized as a 
history of a right medial meniscectomy with anterior cruciate 
ligament reconstruction.  The RO further granted a temporary 
total rating for convalescence (Paragraph 30) from August 31, 
1993 to November 1, 1993, and thereafter, a 10 percent 
evaluation was reinstated in this case pursuant to Diagnostic 
Code 5299-5257.

In January 1994, the RO received outpatient treatment records 
from the Kansas City VAMC, from November to December 1993.  
The records show that the appellant underwent physical 
therapy following his August 1993 ACL repair.  According to 
the records, in December 1993, the appellant underwent a 
follow-up physical examination.  At that time, the 
examination showed that the appellant almost had full flexion 
and that he had "good" extension.  The appellant stated 
that he had a knee brace.  He further indicated that he was 
not ready to start participating in sports.  

In February 1994, the appellant underwent a VA examination.  
At that time, he gave a history of his right knee disability.  
The appellant stated that at present, he had weakness in his 
thighs and his right knee swelled.  The physical examination 
showed that there was slight effusion on the right knee with 
no gross deformities.  Ligamentous examination revealed all 
ligaments to be Grade Zero except the ACL on the right knee 
which appeared to be Grade I laxity.  Range of motion 
revealed flexion was to 130 degrees and extension was "two 
degrees shy of full extension."  An x-ray of the appellant's 
right knee was taken, and it was interpreted as showing a 
right ACL reconstruction which utilized Kurosaca screws.  
There was mild degenerative arthritis.  Following the 
physical examination and a review of the x-ray, the examining 
physician diagnosed the appellant as status post ACL 
reconstruction of the right knee.  The examiner noted that 
the appellant's exhibited weakness was consistent with 
approximately five to six months status post ACL 
reconstruction.  According to the examiner, the appellant was 
in a strengthening program and he encouraged him to continue 
with the program.  

Based on the medical evidence as described above, the RO, in 
a March 1994 rating decision, confirmed and continued the 10 
percent rating for the appellant's right knee disability.  
The appellant was informed of this decision and of his 
appellate rights, by a letter dated March 1994, but an appeal 
was not perfected.  (See 38 C.F.R. § 3.160(d) (1998) 
(defining a finally adjudicated claim)).

In April 1995, the appellant submitted a new claim for an 
increased rating in excess of 10 percent for his right knee 
disability.  (See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997), citing Proscelle, supra (An appellant's contention 
that his service connected disability has increased in 
severity since the prior claim constitutes a new claim)).  In 
connection with this current claim for increase, the RO 
received outpatient treatment records from the Kansas City 
VAMC, from June 1993 to August 1994.  The records include an 
operation report from the Hines VAH which shows that in 
August 1993, the appellant was diagnosed with a right ACL 
insufficiency, with internal derangement.  The report 
reflects that the appellant subsequently underwent the 
following procedures: (1) right lateral meniscus debridement, 
(2) posterior horn medial meniscus resection, and (3) right 
ACL reconstruction using the mid third patellar tendon.  The 
appellant's postoperative diagnoses included the following: 
(1) right ACL insufficiency, (2) right lateral meniscus small 
central tear, and (3) right medial meniscus, posterior horn, 
chronic, peripheral rim tear which was non-reconstructible.  

The Kansas City VAMC records show that on March 1, 1994, the 
appellant underwent a follow-up examination, status post ACL 
repair.  At that time, he stated that he was undergoing 
physical therapy, and that he had returned to work and was 
doing "well."  He further noted that he was not yet ready 
to participate in sports. The physical examination showed 
that there were multiple scars, and there was no swelling.  
The examiner noted that the appellant had "good" 
quadriceps, and he directed the appellant to continue with 
his exercises.  

The VAMC records further reflect that on March 28, 1994, the 
appellant underwent a follow-up examination.  At that time, 
he stated that he was performing his home exercise program 
(HEP) and that he was feeling stronger.  The physical 
examination showed that he had an excellent gait and was able 
to easily perform his squats.  There was no instability and 
his strength was 5/5 throughout.  The examiner noted that in 
response to the appellant's inquiry about when he could start 
participating in aggressive exercise, he stated that one year 
from his operation would be the customary period of time 
prior to begin vigorous activities.  The examiner also 
directed the appellant to wear his knee brace for any 
activities.

The VAMC records also show that in August 1994, the appellant 
underwent a follow-up examination.  At that time, the 
examiner stated that the appellant was 11 months status post 
right ACL repair, and that he was not currently participating 
in any sports.  According to the examiner, the appellant did 
not have any complaints.  The physical examination showed 
that the appellant's wound had healed.  The examiner stated 
that the appellant was doing "well," and he recommended 
"moderate" participation in any sport.  The examiner 
further directed the appellant to wear his knee brace when he 
engaged in sports.

A VA examination was conducted in April 1995.  At that time, 
the appellant gave a history of his in-service right knee 
injury and subsequent surgeries.  He noted that at present, 
he had chronic right knee pain and occasionally his knee gave 
out.  Physical examination revealed that there was some 
swelling in the right knee, but there were no deformities.  
The appellant was able to squat and rise without any 
difficulty, and the drawer sign was negative.  In regards to 
range of motion, flexion was to 90 degrees and extension was 
to 180 degrees.  There was some "slight" lateral 
instability and considerable crepitus was found.  An x-ray of 
the appellant's right knee was taken and it was interpreted 
as showing very mild degenerative process.  The examiner 
noted that there continued to be evidence of the screws which 
had been used for the appellant's ligament reconstruction.  
Otherwise, there were no changes from the previous x-ray in 
February 1994.  Following the physical examination and a 
review of the x-ray, the examining physician diagnosed the 
appellant with a remote injury to the right knee, with 
subsequent surgeries and repair of the ACL, and bilateral 
meniscectomy.  The examiner noted that the residuals from the 
appellant's early traumatic degenerative arthritis were still 
symptomatic. 

A more recent VA examination was conducted in October 1998.  
At that time, the appellant gave a history of his right knee 
injury and subsequent surgeries.  The appellant stated that 
at present, he had chronic right knee pain and that the pain 
increased with prolonged standing and walking.  He indicated 
that his knee swelled, and it would "pop" and "crack."  
According to the appellant, his knee had buckled on three 
occasions in the past year when he was walking on level 
ground.  The appellant noted that he was unable to crawl 
because of tenderness over the anterior aspect of the knee.  
He indicated that on "most days," he had a full range of 
motion.  The appellant reported that he intermittently 
received treatment at the Kansas City VAMC, and that the last 
time he visited the VAMC was two years ago.  The appellant 
noted that he did not currently use a crutch or cane, but 
that he wore a knee brace when playing sports.  According to 
the appellant, he required four to eight 500-mg Motrin 
tablets per day.  Occupationally, he indicated that after his 
separation from the military, he was employed at the Kansas 
City Water Department until 1995, at which time he left for 
non-medical reasons; and that he has been employed at the 
United States post Office from 1995 to the present.  
According to the appellant, he had not missed any time from 
work in the past three years due to problems with his right 
knee.

The physical examination showed that the appellant walked 
with an essentially normal gait.  He was able to disrobe and 
remove his trousers while alternating from one foot to the 
other, and he moved about the examining room without apparent 
pain.  The appellant was able to walk on his tiptoes and 
heels without difficulty, and he was able to squat and duck 
waddle without increased pain.  The examination of the right 
knee showed well-healed, nontender, and non-adherent surgical 
scars both anteriorly and laterally.  There was a trace of 
effusion of the right knee relative to the left, and there 
was no tenderness about the knee.  The Lachman's test and the 
anterior drawer's sign were both negative.  There was a full 
range of motion with the knee flexing to 140 degrees and 
extending to zero degrees, and there was good mediolateral 
stability in both complete extension and in slight flexion.  
The diagnosis was of status post reconstruction of the right 
anterior cruciate ligament.  

In the October 1998 VA examination, the examiner stated that 
in his opinion, the appellant had made a "relatively 
satisfactory" recovery from his reconstructed right ACL.  
The examiner indicated that in addition to the appellant's 
right knee complaints, the appellant noted that he had 
injured his left knee two years ago, and that subsequently, 
he underwent an arthroscopy of the left knee.  According to 
the examiner, although the appellant stated that he had been 
unable to run because of his right knee disability, he did 
admit that he was playing flag football at the time of his 
left knee injury.  The examiner further noted that while the 
appellant complained that his knee was painful with prolonged 
standing and walking, he revealed that in his work as a 
supervisor at the post office, he was on his feet eight hours 
a day and had not missed any time from work due to his right 
knee disability.  The examiner concluded that the appellant 
had made a "very satisfactory" recovery from his right knee 
surgery and that he required no further definitive treatment 
at that time.  According to the examiner, it was also 
relevant that in spite of the fact that the appellant's right 
knee disability was quite bothersome to him, according to the 
appellant, he had not sought medical evaluation or treatment 
for the right knee in the last two years.  

A correspondence from the appellant to the RO, dated in 
November 1998, shows that at that time, the appellant 
indicated that that in regards to his October 1998 VA 
examination and his statement that he had not lost any time 
from work due to his right knee disability, he noted that 
where he worked, attendance was taken very seriously and that 
he could be removed from his job as a supervisor for poor 
attendance.  The appellant further stated that he was on his 
feet approximately eight hours a day, and that towards the 
end of the day, his knee would become very sore and tired.  
According to the appellant, after work, he would have to stay 
off of his leg and either take a hot bath to soak his knee or 
use a heating pad.  He indicated that he had not sought 
treatment from the VAMC for his right knee disability because 
his past experiences with the VAMC had been 
"disheartening."


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  This finding is based in 
part on his assertion that his service-connected right knee 
disability has increased in severity.  See Drosky and 
Proscelle, both supra.   When the appellant submits a well 
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. §  5107(a).  

In this regard, as previously stated, the Board remanded this 
case in June 1998.  At that time, the Board requested that 
the RO obtain additional records, VA or private, inpatient or 
outpatient, from providers who had treated the appellant in 
recent years for his service-connected right knee disability.  
In addition, the RO was to provide the appellant with a VA 
examination by an appropriate specialist in order to 
determine the nature and severity of the appellant's right 
knee disability in light of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and the Court's decision in DeLuca, supra.  The Board 
notes that in a July 1998 letter from the RO to the 
appellant, the RO requested that the appellant provide copies 
of all medical records, VA or private, of all examinations 
and treatment for his right knee disability.  The RO also 
provided a VA Form 21-4142, Authorization for Release of 
Information.  The record is negative for a reply from the 
appellant.  Moreover, in October 1998, the appellant 
underwent a VA examination.  Therefore, the Board is 
satisfied that all relevant evidence is of record and the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim has been met.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1997).  The Board 
attempts to determine the extent to which the appellant's 
service connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. §§  4.1, 4.10 (1998).  In that 
regard, the Board is required to adjudicate claims for 
increased ratings in light of the schedular criteria provided 
by the regulations.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  In evaluating the severity of a disability, the 
Board must look to the entire record.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (1998).  The appellant's claims folder contains his 
service medical records and VA medical reports.  

In accordance with 38 C.F.R. §§  4.1, 4.2, 4.41, and 4.42 
(1996), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
appellant's right knee disability, the disability for which 
entitlement to an increased rating is asserted.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
history and findings pertaining to the disability for which 
entitlement to an increased rating is asserted on appeal.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation (see 38 C.F.R. § 4.2), the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that the appellant's service-connected 
disability, the residuals of an internal derangement of the 
right knee, is not listed on the Schedule, and that the RO 
has assigned Diagnostic Code 5299.  See 38 C.F.R. § 4.27 
(unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part 
and "99").  The most closely analogous Diagnostic Code is 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998). As previously 
stated, the RO has assigned a 10 percent disabling rating for 
the appellant's right knee disability. 

Diagnostic Code 5257 provides for the evaluation of the knee 
and other impairment of the knee, to include recurrent 
subluxation and lateral instability.  A 10 percent rating is 
warranted for slight impairment.  Ratings of 20 and 30 
percent are warranted for moderate and severe impairment, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).

The appellant's left knee disability may also be rated based 
on limitation of motion.  Diagnostic Code 5260 provides that 
limitation of flexion of either knee to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1998).

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 10 degrees warrants a 10 percent evaluation.  
A 20 percent evaluation requires that limitation be limited 
to 15 degrees, and a 30 percent evaluation requires that 
limitation be limited to 20 degrees.  A 40 percent evaluation 
requires that limitation be limited to 30 degrees, and a 50 
percent evaluation requires that limitation be limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  

Diagnostic Code 5010 of the Schedule provides for the 
assignment of disability evaluations for arthritis due to 
trauma, substantiated by x-ray findings, to be rated under 
Diagnostic Code 5003, which in turn, provides that 
degenerative (hypertrophic or osteoarthritis) arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is non- compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).

In the instant case, the appellant maintains that his current 
rating is not high enough for the amount of disability that 
his right knee disorder causes him.  He states that he has 
chronic right knee pain and that the pain increases with 
prolonged standing and walking.  The appellant indicates that 
he also has instability and swelling of the right knee, and 
that it would "pop" and "crack."  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The evidence of record shows that the appellant has undergone 
numerous surgeries for his right knee.  The appellant's 
service medical records reflect that in May 1991, the 
appellant underwent an arthroscopy, a partial medial lateral 
meniscectomy, and a debridement of the ACL stump.  At that 
time, he was diagnosed with a bucket handle tear at the 
medial meniscus, a longitudinal tear at the posterior horn, 
and a partial anterior cruciate ligament tear, all of the 
right knee.  In addition, the Kansas City VAMC records show 
that in June 1993, the appellant underwent a limited right 
knee diagnostic arthroscopy.  The records reflect that at 
that time, the scope was not functioning well, and after it 
was discovered that the appellant's ACL was not functioning 
and that it appeared that there was a radial tear of the 
lateral meniscus on the posterior lateral aspect, the surgeon 
advised that the appellant undergo surgery in order to 
attempt to reconstruct the ACL.  The appellant's 
postoperative diagnosis was of a right anterior cruciate 
ligament insufficiency.  The Board further notes that 
according to an operation report from the Hines VAH, dated in 
August 1993, the appellant was diagnosed with a right ACL 
insufficiency with internal derangement.  The report reflects 
that subsequently, the appellant  underwent the following 
procedures: (1) right lateral meniscus debridement, (2) 
posterior horn medial meniscus resection, and (3) right NCL 
reconstruction using the mid third patellar tendon.  The 
appellant's postoperative diagnoses included the following: 
(1) right ACL insufficiency, (2) right lateral meniscus small 
central tear, and (3) right medial meniscus, posterior horn, 
chronic, peripheral rim tear which was non-reconstructible.

The Board observes that subsequent to the appellant's first 
operation in May 1991, the appellant underwent a VA 
examination in September 1992.  At that time, there was no 
instability, effusion, or warmth, and the range of motion was 
to 120 degrees.  The diagnosis was status post right knee 
injury, with meniscal tear and injury to the posterior 
cruciate ligament with persistent pain.  In addition, a 
second VA examination was conducted in March 1993.  At that 
time, the physical examination showed that there was no 
evidence of any swelling or deformity, and there was some 
crepitus.  The appellant could flex his right knee to 90 
degrees and extend the knee to 180 degrees.  The diagnoses 
included the following: (1) right knee injury with torn 
medial and lateral meniscus with subsequent surgery, still 
intermittently symptomatic, and (2) mild degenerative 
arthritis of the right knee.  

In regards to the evidence following the appellant's most 
recent surgery in August 1993, in February 1994, the 
appellant underwent a VA examination.  At that time, the 
physical examination showed that there was slight effusion on 
the right knee with no gross deformities.  Ligamentous 
examination revealed all ligaments to be Grade Zero except 
the ACL on the right knee which appeared to be Grade I 
laxity.  Range of motion revealed flexion was to 130 degrees, 
and extension was "two degrees shy of full extension."   
The diagnosis was of status post ACL reconstruction of the 
right knee.  The examiner noted that the appellant's 
exhibited weakness was consistent with approximately five to 
six months status post ACL reconstruction.  In addition, in 
April 1995, the appellant underwent a VA examination.  At 
that time, the physical examination showed that there was 
some swelling in the right knee, but there were no 
deformities.  The appellant was able to squat and rise 
without any difficulty, and the drawer sign was negative.  In 
regards to range of motion, flexion was to 90 degrees and 
extension was to 180 degrees.  There was some "slight" 
lateral instability, and there was considerable crepitus 
found.  The examining physician diagnosed the appellant with 
a remote injury to the right knee with subsequent surgeries 
and repair of the ACL, and bilateral meniscectomy.  Moreover, 
outpatient treatment records from the Kansas City VAMC show 
that in August 1994, the appellant underwent a follow-up 
examination.  At that time, according to the examiner, the 
appellant did not have any complaints.  The examiner stated 
that the appellant was doing "well," and that he could have 
"moderate" participation in any sport.  The examiner also 
directed the appellant to wear his knee brace when he engaged 
in sports.

The Board notes that in the appellant's most recent VA 
examination, in October 1998, the examiner noted that the 
appellant was able to disrobe and remove his trousers while 
alternating from one foot to the other, and he moved about 
the examining room without apparent pain.  In addition, the 
appellant was able to walk on his tiptoes and heels without 
difficulty, and he was able to squat and duck waddle without 
increased pain.  Moreover, the examination indicated that 
there was a trace of effusion of the right knee relative to 
the left, and there was no tenderness about the knee.  The 
Lachman's test and the anterior drawer's sign were both 
negative.  There was a full range of motion with the knee 
flexing to 140 degrees and extending to zero degrees, and 
there was good mediolateral stability in both complete 
extension and in slight flexion.  The diagnosis was of status 
post reconstruction of the right anterior cruciate ligament.  

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5257.  In light of the above, the evidence 
does not show more than slight impairment of the right knee.  
The Board observes that the examiner from the appellant's 
October 1998 VA examination stated that in his opinion, the 
appellant had made a "relatively satisfactory" recovery 
from his reconstructed right ACL.  The examiner further 
indicated that in addition to the appellant's right knee 
complaints, the appellant noted that he had injured his left 
knee two years ago, and subsequently, he underwent an 
arthroscopy of the left knee.  Moreover, according to the 
examiner, although the appellant stated that he had been 
unable to run because of his right knee disability, he did 
admit that he was playing flag football at the time of his 
left knee injury.  

The Board recognizes that in the appellant's November 1998 
letter to the RO, the appellant responded to the VA 
examiner's October 1998 statement that the appellant had not 
lost any time from work due to his right knee disability.  In 
the letter, the appellant indicated that where he worked, 
attendance was taken very seriously and that he could be 
removed from his job as a supervisor for poor attendance.  
Moreover, the Board further recognizes that in response to 
the VA examiner's statement that it was relevant that the 
appellant had not sought medical treatment or evaluation for 
his right knee disability for the past two years even though 
he had contended that his knee was quite bothersome, the 
appellant maintained that he had not sought treatment from 
the VAMC for his right knee disability because his past 
experiences with the VAMC had been "disheartening."  
However, the Board observes that, as stated above, in the 
RO's July 1998 letter to the appellant, the RO requested that 
the appellant provide copies of all medical records, VA or 
private, of all examinations and treatment for his right knee 
disability.  The RO also provided a VA Form 21-4142, 
Authorization for Release of Information.  The record is 
negative for a reply from the appellant.  Thus, in light of 
the above, the Board concludes that the evidence of record 
does not show more than slight impairment of the right knee 
under Diagnostic Code 5257.  The Board also notes that the 
Court has held that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 regarding functional loss due to pain on use or due to 
flare-ups, are not for application in regard to a rating 
under a Diagnostic Code such as Code 5257 in this case, which 
is not predicated on range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

Limitation of motion will also not provide for an increased 
evaluation in the instant case.  As previously stated, the 
appellant's most recent examination, which was the October 
1998 VA examination, showed that there was a full range of 
motion with the knee flexing to 140 degrees and extending to 
zero degrees, evidencing no functional impairment of the 
right knee joint.  See generally DeLuca, 8 Vet. App. at 206; 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, the results from 
the appellant's October 1998 VA examination do not warrant a 
zero percent rating under either Code 5260 or Code 5261.  
Moreover, prior examinations did not reveal limitation of 
motion that would qualify for an increased evaluation 
pursuant to either of those codes.

The Board further notes that the evidence of record does not 
warrant a separate rating under Diagnostic Codes 5010 and 
5003 for the appellant's degenerative arthritis.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (separate 
evaluations are warranted where the symptomatology for the 
conditions is distinct and separate).  In VAOPGCPREC 23-97 
(July 1, 1997), the General Counsel stated that when a knee 
disorder was already rated under Diagnostic Code 5257, the 
appellant must also have limitation of motion under 
Diagnostic Codes 5260 and 5261 in order to obtain a separate 
rating for arthritis.  The General Counsel indicated that if 
the appellant did not at least meet the criteria for a zero 
percent rating under either of those codes, there was no 
additional disability for which a rating could be assigned.  
VAOPGCPREC 23-97; Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings was 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  
Moreover, in VAOPGCPREC 9-98 (Aug. 14, 1998), the General 
Counsel held that a separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  Id. at 6.  As aptly noted by the record, the 
appellant does not meet the criteria for a zero percent 
rating under Diagnostic Codes 5260 and 5261.  Although 
evidence of record establishes that the appellant has 
arthritis of the right knee, which has been confirmed by x-
ray findings, it is of particular significance that the 
results of the most recent VA examination in 1998 revealed no 
painful motion of the right knee on range of motion 
maneuvers.  Accordingly, a separate rating under Diagnostic 
Codes 5010 and 5003, based on additional disability as 
articulated in VAOPGCPREC 23-97 and 9-98, is not warranted.  

Furthermore, as the foregoing evidence is not clinically 
characteristic of right knee impairment showing favorable or 
unfavorable ankylosis (Diagnostic Code 5256), dislocation of 
the semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint (Diagnostic Code 5258), 
malunion of the tibia and fibula with moderate knee or ankle 
disability (Diagnostic Code 5262), or noncompensable 
limitation of motion (as contemplated by the criteria under 
either Diagnostic Code 5260 or Diagnostic Code 5261), the 
Board finds that the disability evaluation for the 
appellant's right knee disability is most appropriately 
evaluated at the 10 percent rate under Diagnostic Code 5257.

Moreover, the Board has considered whether a separate rating 
is warranted for residuals of the surgical scars.  In this 
regard, a separate rating may be assigned if the appellant's 
knee disability is manifested by a scar that is poorly 
nourished with repeated ulceration, or is tender and painful 
on objective demonstration, or otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805 (1998).  See Esteban, supra.  There was 
no indication on VA examination in October 1998 that the 
appellant's scars were tender, painful, or resulted in 
limited function of the knee.  Accordingly, a separate rating 
for residual scars of the right knee meniscectomy is not 
warranted.

The Board observes that it has also considered entitlement to 
an extraschedular evaluation, under the provisions of 
38 C.F.R. § 3.321(b)(1), for the appellant's right knee 
disability.  An extraschedular evaluation is for application 
when there is an unusual or exceptional disability picture so 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (1998).  The 
evidence does not show that the appellant's right knee 
disability has required frequent periods of hospitalization, 
or that it has created marked interference with his 
employment.  The Board notes that, as previously stated, the 
appellant has complained that prolonged standing aggravated 
his right knee disability, and that his current job as a 
supervisor at the United States Post Office required him to 
be on his feet for approximately eight hours a day.  The 
Board further notes that the appellant has also contended 
that he could be removed from his job for poor attendance.  
However, the Board observes that even taking into 
consideration the above factors, the appellant has still 
reported that he has not lost any time from work due to his 
right knee disability.  Therefore, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating is not warranted in this case.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for the residuals of a right knee medial 
meniscectomy with anterior cruciate ligament reconstruction.






ORDER

Entitlement to an increased evaluation, to include separate 
ratings under Diagnostic Codes 5003 and 5257, for the 
residuals of a right knee medial meniscectomy with anterior 
cruciate ligament reconstruction, is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

